 Case 4:19-cr-40015-KES Document 71 Filed 07/31/20 Page 1 of 2 PageID #: 588




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                  CR 19-40015

                    Plaintiff,
                                            MOTION FOR DELAY OF
       vs.                                  RESTITUTION DETERMINATION

 PAUL ERICKSON,

                    Defendant.



      The United States of America, by and through Assistant United States

Attorney Jeffrey C. Clapper, moves this Court for an Order extending the date

in determining restitution. In support thereof, it states as follows:

      1.     The Amended Judgment regarding the above-entitled matter was

filed on July 8, 2020, following Mr. Erickson’s sentencing.

      2.     The Judgment states that the determination of restitution is

deferred for 30 days, making the deadline for August 5, 2020.

      3.     The parties have been in discussion regarding the restitution and

request an additional 30 days to submit a restitution proposal to the Court.

      Therefore, the Government is requesting an additional 30 days to

complete the restitution portion of the Judgment.

      Dated this 31st day of July, 2020.




                                        1
Case 4:19-cr-40015-KES Document 71 Filed 07/31/20 Page 2 of 2 PageID #: 589




                                  RONALD A. PARSONS, JR.
                                  United States Attorney

                                  /s/ Jeffrey C. Clapper

                                  __________________________________________
                                  Jeffrey C. Clapper
                                  Assistant United States Attorney
                                  P.O. Box 2638
                                  Sioux Falls, SD 57101-2638
                                  Telephone: (605) 357-2351
                                  Facsimile: (605) 330-4410
                                  E-Mail: Jeff.Clapper@usdoj.gov




                                    2
